IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



 NO. PD- 1646-08



ADRIAN BIERA, Appellant
                                                                      v.
                                                  THE STATE OF TEXAS

                                                                             
ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
UNDER ARTICLE 44.04(h), V.A.C.C.P. 
                               FROM THE SEVENTH COURT OF APPEALS
 LUBBOCK  COUNTY




                                                              O R D E R 


            Appellant was convicted in Cause No. 2005-410,709 in the 140th District Court of
Lubbock County of aggravated robbery.  The trial court sentenced him to confinement for
60 years.  The Court of Appeals reversed the conviction and remanded the case to the trial
court.  Biera v. State, ___ S.W.3d ___(Tex. App. – Amarillo  No. 07-06-00335-CR,delivered
October 13, 2008).  The State has filed a petition for discretionary review which is at the
Court of Appeals.
           Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal
Procedure, to set a reasonable bail pending final determination of the appeal.  However,
before this Court can set a reasonable bail we must have adequate information upon which
to determine a reasonable amount.  Appellant fails to provide adequate information.  See
Montalvo v. State, 786 S.W.2d 710 (Tex.Cr.App. 1989).  
           Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for
this Court to set a reasonable bail. 
           IT IS SO ORDERED this the 26th day of January, 2009.
PER CURIAM
Do not publish